Citation Nr: 0718891	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an effective date earlier than October 6, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD) with major depression.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
depression was received on July 18, 2003.  Entitlement to 
service connection for depression was denied, among other 
things, in a rating decision dated in August 2004 (mailed in 
September 2004) on the basis that the competent and probative 
evidence of record did not show that the veteran's depression 
was related to or incurred in military service.

2.  In a written statement dated in October 2004, the veteran 
withdrew his appeal as to all issues denied in the August 
2004 rating decision, including service connection for 
depression.  

3.  The veteran's original claim for service connection for 
PTSD was received on October 6, 2004, more than one year 
after his separation from active duty. 

4.  Entitlement to service connection for PTSD with major 
depression was not established by the evidence of record 
until September 2003.  

5.  By rating action dated in April 2005, the RO granted 
service connection for PTSD with major depression and 
assigned a 100 percent disability evaluation, effective 
October 6, 2004, the date on which the claim of entitlement 
to service connection for PTSD was filed.  

6.  In August 2005, the veteran submitted a timely notice of 
disagreement (NOD) as to the denial of service connection for 
depression in the August 2004 rating decision.  However, the 
veteran's NOD was effectively rendered moot, as the benefit 
sought had already been granted in the April 2005 rating 
decision.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 6, 
2004, for the grant of service connection for PTSD with major 
depression have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The November 2004 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to submit specific details about the claimed 
stressor incidents in service that he believed had resulted 
in his PTSD, as well as medical records showing a diagnosis 
of PTSD.  The veteran was also specifically asked to provide 
to provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board notes that, while the VCAA letter did not 
specifically inform the veteran of the evidence necessary to 
warrant an earlier effective date for the grant of service 
connection for PTSD, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claim for an 
earlier effective date following the initial grant of service 
connection for PTSD with major depression in the instant 
case, in response to notice of its decision on a claim for 
which VA has already given the appropriate section 5103(a) 
notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
case, the veteran was given proper VCAA notice prior to the 
RO's grant of service connection.  In addition, the RO sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

Therefore, the Board finds that the content of the November 
2004 and March 2006 letters provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an October 2005 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection for PTSD with major depression was 
established in April 2005, and the RO assigned a 100 percent 
disability evaluation, effective October 6, 2004, the date of 
the veteran's claim.  The veteran contends the effective date 
for the grant of service connection for PTSD with major 
depression should be July 10, 2003, the date he filed a 
previous claim for entitlement to service connection for 
depression, among other things.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The U.S. Court of Appeals for Veterans Claims has made it 
plain that the date of the filing of a claim is controlling 
in determinations as to effective dates.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.  

As noted, the veteran contends that the effective date for 
the grant of service connection for PTSD with major 
depression should be July 10, 2003.  The veteran does not 
dispute that he filed his claim for entitlement to service 
connection for PTSD on October 6, 2004.  Instead, the veteran 
asserts that he filed a previous claim for entitlement to 
service connection for depression, among other disabilities, 
on July 10, 2003, and that he has continuously sought that 
benefit since it was denied in an August 2004 rating 
decision.  Essentially, the veteran's argument is that, 
because the grant of service connection for PTSD included 
major depression, the effective date for the grant of that 
benefit should be from the date he filed his previous claim 
for service connection for depression, i.e., July 10, 2003.  

As an initial matter, the Board notes that review of the 
record shows the veteran's previous claim for entitlement to 
service connection for depression was filed with VA on July 
18, 2003, as opposed to July 10, 2003.  His initial claim for 
service connection for depression was denied in a rating 
decision dated in August 2004 (mailed in September 2004) on 
the basis that there was no evidence showing his then 
diagnosed depression was incurred in, or related to, his 
military service.  Review of the record shows the veteran 
submitted a written statement dated in October 2004 
withdrawing his claim as to all issues that were denied in 
the August 2004 rating decision, including depression; 
however, in August 2005, he submitted a notice of 
disagreement as to the denial of his claim for service 
connection for depression indicating that he was still 
claiming entitlement to that benefit.  The Board notes that 
the NOD was submitted after entitlement to service connection 
for PTSD with major depression had been granted.  Therefore, 
his NOD as to the denial of service connection for depression 
had essentially been rendered moot, since entitlement to that 
benefit had already been granted.

Regardless, the Board finds that, based upon a complete 
review of the evidentiary record, October 10, 2004, is the 
earliest effective date assignable for the grant of service 
connection for PTSD with major depression in this case.  

In making this determination, the Board notes that, although 
the evidence shows the veteran was being treated for 
depression as early as July 1999, there was no indication at 
that time that his depression was due to his military 
service, including his service in the Republic of Vietnam.  
In this regard, VA outpatient treatment records dated from 
May 1999 to April 2003 show the veteran's depressive symptoms 
were consistently described as related to the onset of his 
hepatitis C in 1996.  In fact, a May 1999 outpatient 
treatment record shows the veteran presented for mental 
health treatment reporting that he had hepatitis C and was 
becoming more depressed.  The Board finds it probative that 
the veteran did not relate his depressive symptoms to his 
military service at that time or at any time until September 
2003, when he was evaluated for PTSD.  

With respect to the veteran's specific mental health 
diagnosis, the Board notes VA outpatient treatment records 
dated May 1999 to April 2003 reflect the veteran's diagnosis 
was variously reported as recurrent major depression and 
depressive disorder, not otherwise specified, with several 
notations indicating that all of the veteran's symptoms were 
consistent with a diagnosis of depression.  In addition to 
the foregoing, however, treatment notes dated in March 2001 
and April 2002 reflect that examining physicians thought the 
veteran's somatic and depressive symptoms could fit into a 
picture of dysthymia.  In this context, the Board finds it 
especially probative that at no time between May 1999 and 
April 2003 did an examining physician consider the veteran's 
symptoms to be consistent with a diagnosis of PTSD.  In fact, 
treatment records dated in March 2001 and January 2002 
specifically state that the veteran denied experiencing PTSD 
symptoms, although it was noted in March 2001 that he felt 
guilty about an accident in the war which had resulted in the 
death of two of his friends.  

The first time the veteran is shown to have a diagnosis of 
PTSD or that his depressive symptoms are related to his 
military service in the evidence of record was in September 
2003, when he presented for evaluation for PTSD.  At that 
time, he reported experiencing flashbacks and dreams about 
Vietnam.  He was then diagnosed with PTSD, and was referred 
to the PTSD treatment/education group.  Subsequent treatment 
records show the veteran's diagnosis of PTSD was continued, 
and that he reported experiencing combat traumas through 
intrusive thoughts and images.  That diagnosis was confirmed 
on VA examination in March 2005, at which time the veteran 
was diagnosed with PTSD and major depression.  

In evaluating the ultimate merit of this claim, the Board 
again notes that the first time the veteran's depressive 
symptoms are associated with his military service was in 
September 2003, when he is first shown to be diagnosed with 
PTSD.  It istherefore especially probative that, when the 
veteran described his depressive symptoms prior to September 
2003, he focused on the onset of his hepatitis C, without 
mentioning his military service or describing symptoms 
generally associated with PTSD, such as intrusive memories 
and/or nightmares about Vietnam.  The Board does note the 
veteran has consistently reported that he was previously 
treated for PTSD at the VA Medical Center in Palo Alto; 
however, even when he reported such treatment, the examining 
physicians considered his symptoms to be consistent with a 
diagnosis of depression, as opposed to any other diagnosis.  
See July 1999 VA outpatient treatment record.  The Board has 
no reason to doubt the veteran's report that he was 
previously treated for PTSD; however, even if we were to 
assume he was previously diagnosed and treated for PTSD, the 
controlling statute and regulation in this case provide that 
the effective date must be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In this case, the Board finds that potential entitlement to 
service connection for PTSD with major depression arose no 
earlier than September 2003, as shown in the evidence of 
record.  However, the veteran did not file his claim for PTSD 
until October 6, 2004.  Therefore, the proper effective date 
for the grant of service connection for PTSD with major 
depression is October 6, 2004, the date of receipt of the 
claim.  38 C.F.R. § 3.400(b)(2)(i).  

The Board appreciates the veteran's vigorous self-
representation in this matter; however, based upon the 
reasons and bases set forth above, we are constrained by the 
law to find that the preponderance of the evidence is against 
the grant of an effective date earlier than October 6, 2004, 
for the grant of service connection for PTSD with major 
depression.  The benefit-of-the-doubt rule is not for 
application, since the evidence is not in approximate 
balance.  See Gilbert, supra. 


ORDER

Entitlement to an effective date earlier than October 6, 
2004, for the grant of service connection for post-traumatic 
stress disorder, with depression, is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


